Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s Response dated 9/12/22, the Applicant amended claims 1, 3-5, 8, 9, 11, 13-15, 18, 19, 21, and argued claims previously rejected in the Non-Final Office Action dated 5/11/22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al., United States Patent Publication 2014/0379657 (hereinafter “Avery”), in view of Lakritz, United States Patent No. 7207005, in further view of Goyal et al., United States Patent Publication 2018/0285369 (hereinafter “Goyal”), Gronau et al., United States Patent Publication 2012/0177291 (hereinafter “Gronau”) and Katragadda et al., United States Patent Publication 2013/0275884 (hereinafter “Katragadda”).
Claim 1:
	Avery discloses:
A system for managing edits to localized versions of electronic content, the system comprising:
a processor (see paragraph [0016]). Avery teaches a processor; and
machine-readable media including instructions which, when executed by the processor, cause the processor to (see paragraph [0016]). Avery teaches a processor, memory and machine-readable media to cause the processor to perform functions:
determine that a first edit event has occurred during access of a first localized version of a first base electronic content, the first edit event including a first modification of a first portion of the first localized version by a first user (see paragraphs [0015] and [0020]). Avery teaches determine a first edit event occurred during access of a first version including a first modification of a first portion;
generate a first score for the first edit event based on at least a first content characteristic of the first modification (see paragraphs [0024] and [0025]). Avery teaches generating a first score for the edit applied to the section based on the type of changes applied;
determine that the first modification has a high likelihood of being substantive based on at least the first score (see paragraph [0038]). Avery teaches determining that the first modification has a likelihood of being substantive by using the score and the weights of the changes; and
initiate, in response to the determination that the first modification has a high likelihood of being substantive, an automated propagation of the first modification to at least the first base electronic content (see paragraph [0038]). Avery teaches initiate an automated propagation of the modification to the document based on the determining likelihood of being substantive.

Avery fails to expressly disclose a localized first language and a portion translated to a second language. 

Lakritz discloses:
the first base electronic content comprising electronic content in a first language, and the first localized version of the first based electronic content comprising at least a portion of the first base electronic content translated to a second language (see abstract and claim 1). Lakritz teaches having electronic content in a first localized version first language and having a portion of the content translated to a second language;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Avery to include having a localized version and translated portions for the purpose of effectively updated all document in any language, as taught by Lakritz.

Avery and Lakritz fails to expressly disclose a model predicting whether modifications are substantive or reinforcing the model based on a user confirmation. 

Goyal discloses:
using a model which predicts whether modification are substantive (see paragraphs [0026] and [0027]). Goyal teaches using an algorithm to predict whether modifications are substantive;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avery and Lakritz to include identifying changes as substantial using a model for the purpose of being user friendly and identifying multiple types of changes to the document, as taught by Goyal. 

Gronau discloses:
presenting a message to a document manager requesting confirmation that the first modification was indeed substantive (see paragraph [0022]). Gronau teaches presenting a message to the user for verification of the changes; and
reinforcing the model using the confirmation from the document manager (see paragraph [0023]). Gronau teaches using the verification to reinforce the model to create an improved model. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Avery, Lakritz and Goyal to include using user confirmation to reinforce the model for identifying changes for the purpose accurately identifying changes between documents, as taught by Gronau.

Avery, Lakritz, Goyal and Gronau fails to expressly disclose the document edit score being based on the user characteristics. 

Katragadda discloses:
generate a first score for the first edit event based on at least a first user characteristic that describes a usage history of the first user (see paragraph [0124]). Katragadda teaches generating an edit score based on the characteristics of the user. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Avery, Lakritz, Goyal and Gronau to include scoring edits based on the user characters for the purpose efficiently considering edits based on the reliability and trust of a user, as taught by Katragadda.

Claim 2:
	Avery discloses:
wherein the first content characteristic describes a number of words added, changed, or deleted during the first edit event (see paragraph [0048]). Avery teaches change scores are based on the number of words changed.

Claim 3:
Avery, Lakritz, Goyal and Gronau fails to expressly disclose the document edit score being based on the user characteristics. 

Katragadda discloses:
wherein the first user characteristic that describes a previous modification history by the first user (see paragraph [0124]). Katragadda teaches generating an edit score based on the characteristics of the user. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Avery, Lakritz, Goyal and Gronau to include scoring edits based on the user characters for the purpose efficiently considering edits based on the reliability and trust of a user, as taught by Katragadda.

Claim 4:
	Avery discloses:
wherein the first user characteristic that describes a previous professional experience by the first user related to a topic presented in the first base electronic content (see paragraph [0028). Avery teaches an engineer making changes has more importance than a clerk and that affects the edit scores.

Claim 5:
	Avery discloses:
wherein the instructions further cause the processor to:
determine that a second edit event has occurred during access of the first localized version, the second edit event including a second modification of a second portion of the first localized version by the first user (see paragraphs [0015] and [0020]). Avery teaches determine a first edit event occurred during access of a first version including a first modification of a first portion;
generate a second score for the second edit event based on at least a second content characteristic of the second modification (see paragraphs [0024] and [0025]). Avery teaches generating a second score for the edit applied to the section based on the type of changes applied;
determine that the second modification has a low likelihood of being substantive based on at least the second score (see paragraph [0038] and [0039]). Avery teaches determining that the second modification has a low likelihood of being substantive based on the score;
cause, in response to the determination that the second modification has the low likelihood of being substantive, a first user interface element including a first option for tagging the second modification as substantive to be presented to the first user (see paragraph [0038] and [0039]). Avery teaches allowing the modification to be flagged for review by a document manager based on the determined substantiveness; and
cause, in response to receiving a first user input from the first user indicating a selection of the first option, a first user message to be transmitted to the document manager for the first base electronic content (see paragraphs [0038] and [0039]). Avery teaches receiving the user defined trigger, a message is created for the document manager to approve the message.

Claim 6:
	Avery discloses:
wherein the first user message includes a second option for tagging the second modification as substantive, and the instructions further cause the processor to:
receive a second user input from the document manager indicating a selection of the second option; and initiate, in response to receiving the second user input, an automated propagation of the second modification to at least the first base electronic content (see paragraphs [0013], [0038], [0039]). Avery teaches receiving a second user input from the document manager to approve the document changes. 

Claim 7:
	Avery and Lakritz fail to expressly disclose determining the edits include changes to punctuation. 

Goyal discloses:
wherein the second content characteristic describes an extent to which the second modification included changes associated with punctuation of the second portion (see paragraph [0135]). Goyal teaches identifying punctuation changes to the document. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avery and Lakritz to include identifying changes to punctuation for the purpose of being user friendly and identifying all changes to the document, as taught by Goyal. 

Claim 8:
	Avery discloses:
determine that a second edit event has occurred during access of the first localized version, the second edit event including a second modification of a second portion of the first localized version by the first user (see paragraph [0038]). Avery teaches receiving multiple edits on a first version;
generate a second score for the second edit event based on at least a second content characteristic of the second modification (see paragraphs [0024] and [0025]). Avery teaches generating a second score for the edit applied to the section based on the type of changes applied;
determine that the second modification has an intermediate likelihood of being substantive based on at least the second score (see paragraph [0038] and [0039]). Avery teaches determining that the modification is very substantive based on a second score;
cause, in response to the determination that the second modification has the intermediate likelihood of being substantive, a first user message to be transmitted to the document manager for the first base electronic content, the first user message including a first option for tagging the second modification as substantive (see paragraph [0038]). Avery teaches the modification causing a trigger to send a message to the document manager that a review is needed;
receive a first user input from the document manager indicating a selection of the first option (see paragraphs [0038] and [0039]). Avery teaches receiving the user defined trigger, a message is created for the document manager to approve the message; and
initiate, in response to receiving the first user input, an automated propagation of the second modification to at least the first base electronic content (see paragraphs [0013], [0038], [0039]). Avery teaches receiving a second user input from the document manager to approve the document changes.

Claim 9:
	Avery discloses:
determine that a second edit event has occurred during access of a second localized version of a second base electronic content, the second edit event including a second modification of a second portion of the second localized version by a second user (see paragraph [0038]). Avery teaches receiving edits on a subsequent version;
generate a second score for the second edit event based on at least the first content characteristic of the second modification (see paragraphs [0024] and [0025]). Avery teaches generating a second score for the edit applied to the section based on the type of changes applied;
determine that the second modification has a high likelihood of being substantive based on at least the second score (see paragraph [0038] and [0039]). Avery teaches determining that the modification is very substantive based on a second score;
cause, in response to the determination that the second modification has the high likelihood of being substantive, a first user message to be transmitted to the document manager for the second base electronic content, the first user message including a notification of the occurrence of the second edit event (see paragraph [0038]). Avery teaches the modification causing a trigger to send a message to the document manager that a review is needed;

Claim 10:
	Avery discloses:
wherein the automated propagation includes a translation of the first modification to a base language in which the base electronic content is presented and incorporating the translation of the first modification into the base electronic content (see paragraph [0038]). Avery teaches approving and applying the modification to the document. 

Claims 11-19:
	Although claims 11-19 are method claims, they are interpreted and rejected by the system of claims 1-9, respectively.

Claim 21:
	Claim 21 is interpreted and rejected by the system of claim 1.

Response to Arguments
Applicant’s arguments, see REM, filed 9/12/22, with respect to the rejections of claims 1, 11 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new grounds of rejection is made in view of Avery et al., United States Patent Publication 2014/0379657 (hereinafter “Avery”), in view of Lakritz, United States Patent No. 7207005, in further view of Goyal et al., United States Patent Publication 2018/0285369 (hereinafter “Goyal”), Gronau et al., United States Patent Publication 2012/0177291 (hereinafter “Gronau”) and Katragadda et al., United States Patent Publication 2013/0275884 (hereinafter “Katragadda”).
	Avery teaches generating a first score for the edit applied to the section based on the type of changes applied (see paragraphs [0024] and [0025]). Avery also teaches edit can be based on the user’s role or the user groups.
Katragadda teaches the SP module determines a reliability score (R) of the proposed edit with the spam prevention model based on the risk of the feature being edited and the trust of the user making the edit. Those edits that are determined to be reliable are published without delay. Those edits determined not to be reliable are sent to the reviewing module (see paragraph [0124]). Based on the user’s history of building trust and being reliable, the proposed edit is scored. Thus, the combined prior art does teach the claim amendments of Claims 1, 11 and 21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/29/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176